Citation Nr: 1450620	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disabilities.

2.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to bilateral ankle disabilities.

3.  Entitlement to service connection for a low back disability, to include as secondary to bilateral ankle disabilities.

4.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The American legion asserted in an October 8, 2014 statement that they were no longer the Veteran's representative.  However, the American Legion then submitted a brief dated November 7, 2014 on the Veteran's behalf.  Therefore, the Board finds that the American Legion is the correct representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the Veteran's claims for additional development.  The Board requested that the RO provide the Veteran with VA examinations to determine the etiology of the Veteran's ankle, knee, and low back disabilities.  Although the Veteran underwent the requested examinations in May 2012, review of the opinions provided shows that they do not comply with the Board's remand directives.  A remand by the Board imposes upon the Secretary of the VA a duty of compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the VA opinions obtained by the RO do not comply with the Board's April 2012 remand directives, remand is required.

With regard to the May 2012 VA ankle examination, the examiner opined that the Veteran's bilateral ankle arthritis was not related to his in-service ankle injuries.  However, the examiner did not provide any relevant rationale for the opinion, noting only that bilateral ankle arthritis was a "natural progression of the disease" and a suggestive link to "over weight issues."  The Board does not find this rationale to be sufficient to support the opinion.  The examiner did not address any of the service medical records or otherwise explain why the Veteran's current bilateral ankle arthritis is not related to his in-service ankle sprains.  Accordingly, the RO should contact the examiner who provided the May 2012 opinion and request that supporting explanation and rationale be provided for the opinion stated.

Additionally, the May 2012 opinions relating to the Veteran's bilateral knee arthritis and his lumbar disc herniation do not comply with the Board's remand directives, as the examiner did not provide an opinion as to whether the diagnosed disabilities were aggravated by the Veteran's bilateral ankle disabilities, as requested.  Accordingly, those examinations must be returned to the examiner to obtain the opinions requested.

With regard to the Veteran's claim for entitlement to a TDIU, this issue is inextricably intertwined with the issue of entitlement to service connection.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the May 2012 VA examiner (or if unavailable, an orthopedist).  Provide the claims file to the examiner and ensure that it is reviewed.  Following a review of the service and post-service medical records and the other evidence of record, the examiner should:

(a) state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle arthritis was etiologically related to service, to include ankle sprains in 1968 and 1969;

(b) state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral knee arthritis or lumbar spine disability is directly related to the Veteran's active duty service and whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral knee arthritis or lumbar spine disability was caused or aggravated by the Veteran's bilateral ankle arthritis.  Aggravation is defined as a permanent worsening beyond the natural progress of the disability. 

The examiner must provide a thorough explanation and rationale for all opinions provided. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must readjudicate the issues on appeal.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



